 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInternationalBrotherhood of ElectricalWorkers,Local Union No.194andCahn Electric Co.,Inc. Case 15-CB-323318 August 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFTOn 31 March 1987 Administrative Law JudgeHoward I. Grossman issued the attached decision.The General Counsel filed limited exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions' and has decidedto affirm the judge's rulings, findings, and conclu-sions2 and to adopt the recommended Order.WE WILL NOT in any like or related manner vio-late our obligation to bargain in good faith withCahn Electric Co., Inc.WE WILL notify the Council on Industrial Rela-tions in writing that we are withdrawing our sub-mission of a dispute with Cahn Electric Co., Inc.and WE WILL send a copy of this notification toCahn Electric Co., Inc.INTERNATIONALBROTHERHOOD OFELECTRICALWORKERS,LOCALUNION No. 194Clement J. Kennington, Esq.,for the General Counsel.James Madison Woods, Esq.,Shreveport, Louisiana, forthe Respondent.FrederickGover,Esq.(Canterbury,Stuber,Elder&Gooch),of Dallas, Texas, for the Charging Party.DECISIONORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, InternationalBrotherhood of ElectricalWorkers, Local UnionNo. 194, Shreveport, Louisiana, its officers, agents,and representatives, shall take the action set forthin the Order, except that the attached notice is sub-stituted for that of the administrative law judge.'The General Counsel's sole exception was to the apparently inadvert-ent use of the word "mandatory" rather than "nonniandatory" in the firstparagraph of the judge's "Notice to Members." We have substituted theattached notice, conforming the language to the judge's correspondingcease-and-desist provision in his recommended Order.2No exceptions were filed with regard to the substantivelegal issuesinvolved in this caseAPPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT insist to impasse that Cahn Elec-tric Co., Inc. or any other employer agree to inter-est arbitration or any other nonmandatory subjectof bargaining.WE WILL NOT continue to submit to the Councilon Industrial Relations our negotiation dispute withCahn Electric Co., Inc.STATEMENT OF THE CASEHOWARD I. GROSSMAN, Administrative Law Judge.The charge was filed on 8 August 1986 by Cahn ElectricCo., Inc. (Cahn), and complaint issued on 10 September1986. As amended at the hearing, it alleges that Interna-tional Brotherhood of ElectricalWorkers, Local UnionNo. 194 (Respondent or the Union) restrained and co-erced Cahn in the selection of its employer representa-tives (1) by notifying Cahn that it intended to submit un-resolved contractual issues to binding interest arbitrationbefore a third party, the Council on Industrial Relationsfor the Electrical Construction Industry of the UnitedStates and Canada (CIR); (2) by submitting the issues toCIR notwithstanding the fact that Cahn had not agreedto such submission and had objected to it; (3) by failingto withdraw the submission; and (4) by oral presentationof unresolved issues to the CIR resulting in an orderfrom CIR to the parties to resume negotiations andsubmit unresolved contractual issues to the CIR thereaf-ter-all in violation of Section 8(b)(1)(B) of the NationalLabor Relations Act (the Act).Further, the complaint alleges, by such conduct theRespondent insisted to impasse on interest arbitration, anonmandatory subject of bargaining, and thereby violat-ed Section 8(b)(3) of the Act.A hearing was held before me on these matters inShreveport, Louisiana, on 23 October 1986. No testimo-ny was adduced, but documentary evidence was submit-ted and oral arguments were made. Thereafter, briefswere submitted by the General Counsel, the Respondent,and the Charging Party. On the entire record, I make thefollowingFINDINGS OF FACTI.JURISDICTIONCahn is a Louisiana corporation with its principaloffice and place of business located in Shreveport, Lou-isiana,where it is engaged in the electrical contracting285 NLRB No. 58 ELECTRICAL WORKERS IBEW LOCAL 194 (CAHN ELECTRIC)business.During the 12-month period preceding issuanceof the complaint, a representative period, Cahn pur-chased and received goods and materials valued in excessof $50,000 directly from suppliers located within theState of Louisiana who in turn received same directlyfrom sources located outside the State of Louisiana. Thepleadings establish, and I find, that Cahn is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe pleadings establish, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe ActIII.THE ALLEGED UNFAIR LABOR PRACTICESA. Factual SummaryFor about 40 years prior to 24 April 1984, Cahn en-gaged incollectivebargainingthrough its agent, NorthLouisiana Chapter, Inc., National Electrical ContractorsAssociation (NECA). By letter dated 24 April 1984,Cahn revoked NECA's authority to bargain on its behalfwith the Union, notified the Union of the revocation,and informed the latter that Cahn intended to negotiateonly on an individual basis andnot as amember of themultiemployer association.'Thereafter,Cahn and theUnionengaged innine collective-bargainingsessionsfrom August through December 1984.While this individual bargainingwas in process,NECA entered intoan agreementwith the Union (the1984-1985 agreement), beginning 10 October 1984, andcontinuingthereafter from year to year unless changedor terminated in the manner provided in the contract.The agreementstatesthat it applies "to all firms whosign a letterof assent to be bound by" the agreement.The contract also requires that any termination orchange be preceded by written notice from the party de-siring the change or termination to the other party atleast 90 days preceding 9 October of any year beginningin 1985Article I of the agreement further provides that, in theevent of a "question in dispute" that cannot be adjustedby the parties, "any matter," including, e.g., the terms ofa renewal of the agreement, shall then be referred to aJointConference Committee composed of managementand unionrepresentatives. In the event this committeecannot adjust the matter, it shall be referred to the Coun-cil on Industrial Relations for the Electrical ConstructionIndustry of the United States and Canada (CIR), whosedecisions shall be final and binding. The CIR isan inter-est arbitration body composed of equal numbers of repre-sentatives of NECA and the International Brotherhoodof ElectricalWorkers (IBEW).2 The parties stipulatedthat the 1984-1985 agreement authorizes the CIR toimpose a collective-bargainingagreement on parties whofail to reachagreement.The CIR rules provide that "its local labor agreementsare all multiemployer agreements," and that it will adju-IJtExh 12 It Exh 23, p 12329dicate cases submitted by a local union and a NECAchapter, or other multiemployer bargaining agent How-ever, the CIR may elect to accept a case involving anindividual employer and a local IBEW union "upon re-ceipt of a written stipulation . . . ."3 Respondent's coun-sel contended at the hearing and in his posthearing briefthat the CIR rules are binding on the parties to the col-lective-bargaining agreement "through implicit incorpo-ration "After about 4 months of individual bargaining, on 3December 1984, Cahn reappointed NECA as its collec-tive-bargaining agent in the following Letter of Assent-A:In signingthis letter of assent, the undersignedfirm does hereby authorize (NECA) as its collectivebargaining representative for all matters containedin or pertaining to the current approved inside laboragreement between (NECA) and (the Union) Thisauthorization, in compliance with the current ap-proved labor agreement, shall become effective onthe 10th day of October 1984 It shall remain ineffect until terminated by the undersigned employergiving written notice to (NECA) and to the LocalUnion at least one hundred fifty (150) days prior tothe then current anniversary date of the aforemen-tioned approved labor agreement . . . .4On 25 April 1985, Cahn wrote NECA as follows, witha copy to the Union.This is to advise you that Cahn . . . hereby ter-minatesitsLetter of Assent-A given to you to actasCahn's collective bargaining representative withthe IBEW, Local Union No. 194We hereby advise that this termination shall beconstrued as a revocation of your authority to bar-gainon behalf of Cahn.in any manner with(the Union), either by way of modifications, renew-als, extensions, termination, and/or renegotiation ofthe current collective bargaining contract. .By copy of this letter to the Union, we herebydirect that all correspondence and contacts relatingto the termination, renegotiation and/or extensionof the collective bargaining contract be,made withthe undersigned solelyas itpertains to Cahn .and not to or through (NECA) Such Associationdoes not have the authority any longer to negotiateor make agreements on behalf of Cahn . . . Cahnwill hereafter negotiate with the Union on an indi-vidual basis only and not as a member of the multi-employer association . . . 5The Union replied with a letter acknowledging receiptof Cahn's desire to "negotiate individually," and statedthat "all sections of the agreement would be subject tobargaining."s' it Exh 23, p 34 it Exh 2 The document is a preprinted form marked "IBEW Form302," and is filled in and signed by Cahn and the Union5 it Exh 46 it Exh 5 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn 25 June 1985 Cahn sent the following notice to theUnion:In accordance with Article I of the AgreementdatedOctober 10 1984, this correspondenceserves as notice that Cahn . . . desires to terminatethisAgreement effective on its termination datewhich is October 9, 1985. Cahn . . .iswilling tomeet and confer with you in order to negotiate anew contract at your convenience . . . .7The Union responded with a statement of willingness,dated 12 July 1985, "to begin negotiations with CahnElectric Company . . . on all subjects," and proposed afirstmeeting.8 The record does not specify the chronolo-gy of all thebargaining sessions.In early October, Cahnagreed to continue paying the prevailing wage rate andfringe benefits during negotiations, but affirmed that thiswas not to be construedas assentto any agreement be-tween the Union and the multiemployer unit.9 A bar-gaining session was held on 15 October. On 28 October,Cahn presented proposals on the term of an agreement,wages, exceptions to a proposed hiring hall clause, a hos-pitalizationprogram, vacation benefits, and hours ofwork. 10The parties reached impasse, and Cahn implementedits final offer on 4 December 1985. A strike ensued andCahn offered to reinstate strikers as long as positionswere available."At a meeting of the Joint Conference Committee on 20June 1986, the Union's business manager stated his opin-ion that Cahn was still obligated to comply with the con-tract, apparently referring to the automatic renewal ofthe NECAagreementon 9 October 1985 provided for inarticle I, and noted that Cahn was paying wages differ-ent from those provided for therein, and had changedworking conditions. The employer members of the com-mittee stated that the committee had no jurisdiction overCahn because the latter had not signed a new agree-ment.12Three days later, on 23 June 1986, the Union notifiedCahn that it intended to file a case with the CIR con-cerning the negotiations.13On 26 June 1986 the CIR sent Cahn and the Union aform letter 'enclosing copies of forms for submitting thedispute to CIR, together with the admonition to observethe rules governing timely submission, "both Joint andUnilateral." 14 Cahn's counsel wrote to the Union and itscounsel stating that the submission to CIR was unlawfuland that Cahn would opposeit. 15A copy of one ofthese letters was sent to the CIR. On 29 July 1986 theCIR informed Cahn's counsel that the issue of arbitrabi-litywould be argued and determined as a thresholdJtExh 68 it Exh 78 Jt Exhs 18, 1910 Jt Exh 8u Jt Exh 912 Jt Exh 1018 it Exh 1114 it Exh 12Is Jt Exhs 13, 14issue.16On 5 August 1986 the CIR informed Cahn bytelegram that the Union had filed a unilateralsubmissionon the"entire agreement."17A proceeding was held before the CIR, which issued adecision dated 20 August 1986. The parties were in-structed to resume negotiations and, if unsuccessful inreaching agreementby October1986, to submit unre-solved issues to the November session of the CIR. Thereisno discussion in the decision of the threshold issue ofarbitrability.111On 3 September 1986 the Union proposed a bargainingsession on 24 September. Cahn agreed, and a meetingwas held on that date. The parties stipulated that Cahnthen stated that it was not meeting because of the CIRdirective, but because of what it perceived to be its con-tinuingobligation to bargain with the Union. There wasno furthermeeting.B. Legal Conclusions1.Cahn's letterof Assent-A dated 3 December1984It is obvious that Cahn's letter designated NECA ashis bargaining agent. The legal issues are whether it alsomanifested his intention to be bound by the existingagreement and to become a member of the multiemploy-er bargaining unit. If so, the further issue is whether theletter contains any limitation on its binding effect.The legal effect of such letters has been a subject ofBoard litigation in the past. Most recently, the Board hadunder consideration the finding of the Regional Directorfor Region 1 in a representation case that the signatoryof such a letter had merely adopted the results of negoti-ationsbetweenNECA and the union, but had notbecome a member of the multiemployer bargaininggroup. A panel majority of the Board, Chairman Dotsondissenting, held that the employer had manifested an in-tention to become part of the multiemployer group.Vin-cent Electric Co.,281 NLRB 903 (1986).In contrast to the dissent's observation that the Letterof Assentwas ambiguous,the majority referred to pastBoard decisions holding that by such letter the employerbecomes a member of the association. "[W]e believe thatone cannot simply ignore the interpretation given to thisdocument by many past Board decisions. To confine themeaning of this document to its `plain language' at thislate date, in our opinion, is unfair to those who have spe-cifically relied on the document's longstanding interpre-tation by the Board" (id. at fn. 4)Itmay be noted that the cited history of interpretationdoes not negate the right of employer withdrawal from amultiemployer group in appropriate circumstances. Thus,inone of the cases relied on inVincentElectric,theBoard accepted a conclusion of the administrative lawjudge "that if the 150-day notice was not given, theparty signing said assent would remain in the chapterand be bound by the succeeding contracts between thechapter and the Union," therebysuggestingthat giving18 Jt Exh 1511 it Exh 2018 it Exh 21 ELECTRICALWORKERS IBEWLOCAL 194 (CAHN ELECTRIC)331the notice would release the signatory from the obliga-tions of the contract.McCormack Electrical Construction,240 NLRB 418, 424 (1979). Arid, inCentral New MexicoChapter,152 NLRB 1-604, 1607 (1965), also cited inVin-centElectric,supra, the Board itself stated that signato-riesto a Letter of Assent-A, "except those which mayhave timely revoked the authority granted in accordancewith the terms of `Assent A,' comprise a multiemployerbargaininggroup." These conclusions are consistent withthe language of the Letter of Assent, which specifies theprocedure by which it may be terminated.Iconclude herein Cahn, by signing the Letter ofAssent-A on 3 December 1984, thereby designatedNECA as its bargainingagentand manifested an inten-tion to be a member of the multiemployer group, but didnot waive its right to revoke the former and withdrawfrom the latter, as established by the Letter of Assentand by prior law.2.Cahn's notices dated 25 April and 25 June 1985As described above, the first anniversary date of the1984-1985 collective-bargainingagreementwas 9 Octo-ber 1985. Cahn's Letter of Assent-A, executed in De-cember of 1984, specified thatitwas to remainin effectunless terminated at least 150 days prior to theanniversa-ry date. Cahn's letter on 25 April 1985 to NECA and theUnion, terminating the Letter of Assent, met this dead-line.As further described above, the collective-bargainingagreement requires that notice of intention to change orterminate the agreement must besentto the other partyat least 90 days prior to the anniversary date. Cahn'sletter to the Union dated 25 June 1985 also met thisdeadline; there is no evidence that any collective-bar-gaining negotiationswere then taking place betweenNECA and the Union.These two documents manifest Cahn's intention tocancel, revoke, or withdraw from the following, legalconstraints: (1) NECA's authority to negotiate on behalfof Cahn in any manner, including "renewal" of theagreement; (2) participation in multiemployer bargaining;and (3) the existing collective-bargainingagreement onits expiration date.With respect to Cahn's purported withdrawal frommultiemployer bargaining,it iswell established that mul-tiemployer bargaining is consensual in nature, and isbased on evidence that the employers intend to be boundby group rather than individual action. Similarly, an em-ployer may be excluded from the group based on evi-dence of an intention to pursue an individual course ofaction with respect to labor relations. In this respect, theBoard has recently reaffirmed the principlethat an em-ployer may withdraw from a multiemployer bargainingrelationship provided that his'attempt to do so is timelyand unequivocal.Watson-Rum,rneltElectricCo.,277NLRB 1401 (1985). It is clear that Cahn's 25 April at-tempt was timely and unequivocal, and I conclude that itthereby effectivelywithdrew from the multiemployergroup.Respondent Union argues that Cahn, nonetheless, wasbound by the arbitration provision of the 1984-1985agreement. In addressing thisissue,the first question iswhether Cahnintended,by, its 1985 notices, to cancelthat provision. It is well established that the Board willnot defer to arbitration if no—arbitration agreement in factexists.Atlas Tack Corp.,266 NLRB 222 (1966), enfd. 559F.2d 1201 (1st Cir. 1977). Neither of Cahn's 1985 noticesexplicitly states its intention to cancel the arbitration pro-vision.On the other hand, Cahn's vigorous opposition totheUnion'ssubmissionof the dispute to arbitrationshows that Cahn intended cancellation, and that the sub-mission toarbitrationwas a surprise., I conclude that itwas Cahn's intention,at least,to abrogate all provisionsof the 1984-1985 agreementon its expiration date, andthat it impliedly abrogated the arbitration provision.The next question is whether Cahn had legal authorityto do so. This, in turn, depends on the terms of the con-tract and the Letter of Assent-A. As noted, the formerprovides that it applies to all firms who sign a letter ofassent"to be bound" by the agreement, and the letter ofassent has been interpreted by the Board to manifest theemployer's intentionto become a member of the multi-employer group.The Letter of Assent is ambiguous on the issue of thebinding effect of the contract on Cahn. The only expressgrant of authority is from Cahn to NECA as Cahn's bar-gaining representative with respect to the "current ap-proved labor agreement." However, this grant of author-itymay reasonably be interpreted to manifest Cahn's in-tention to abide by theagreement-an inference support-ed by Cahn's actions. The Letter of Assentcontinues,however, to state that "it shall remain in effect until ter-minated" (by 150-day notice).Whatshall remain "ineffect?"NECA's authority? The binding effect of thecontract on Cahn, which has been inferred although notexpressly stated? The Letter of Assent is unclear. On oneconstruction, it may be interpreted to give to Cahn theright to withdraw from the obligations of the contract, ifnot in midterm,at least on expiration-which is all thatCahn is contending.Itmay be recalled that the Letter of Assent-A was r 'IBEW form that was filled in and signed by Cahn andthe Union. It is fundamental that doubtfullanguage in acontractmust be interpreted most strongly against theparty who selected that language.ia Application of thisprinciple leads to a conclusion that the Letter of Assent-A, by which Cahn.arguably adhered to the contract, alsogave him authority to terminate the agreement, at leastby the end of its stated term.This conclusion is buttressed by the fact that the,Union did not protest Cahn's 25 April notice. Rather, it,referred to such notice as Cahn's desire to "negotiate in-dividually," declared its willingness to negotiate "withCahn Electric Company" on all subjects, and thereafterengaged in individual bargaining with Cahn on wages,hours, and terms and conditions of employment ofCahn's employees. By such actions the Union acquiescedinCahn's withdrawal from multiemployerbargaining.I.C.Refrigeration Service,200 NLRB 687 (1972). Wherea labor organization thus consented to abandonment ofmultiemployer bargaining by several employers, the19 17 Am Jur.2d,Contracts §276, Restatement,Contracts §236. 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBoard held that the employers did not violate the Act byrefusingto abide by the terms of a collective-bargainingagreement between the union, and an employer associa-tion (id.).20Even without such action by Cahn and the Union, theEmployer could have abrogated the arbitration clause ofthe contract. It is well established that such clauses con-cern nonmandatory subjects of bargaining and, _ as such,may be abrogated by either party during the life of theagreement without violating the Act.AlliedChemicalWorkers v. Pittsburgh Plate Glass Co.,404 U.S. 157, 188(1971).The Union argues that by its submission of its disputewith Cahn to arbitration, it was merely seeking to en-force its rights under the arbitration provision in the1984-1985 agreement, which, it asserts, survived expira-tion of the contract. The Union cites various Federalcourt cases holding that interest arbitration provisions incontracts survive expiration of the contract.2 i However,thismay be, Cahn was not bound by the provisions ofthe 1984-1985 contract when it gave timely notice ofwithdrawal from the multiemployer group and the Unionacquiesced.Without passing on the irrelevant issue ofwhether such obligation ceased during the term of thecontract, it clearly ended not later than the expirationdate of 9 October 1985.This conclusion' is consistent with the established lawon the nature of multiemployer bargaining, and on anemployer's right to withdraw from such bargainingunder appropriate circumstances. Cahn did so withdraw,and it would be anomalous to hold that, nonetheless, itwas still obligated to abide by a "survived" provision ofthemultiemployer agreement. On the contrary, Calmhad no obligation to submit to arbitration, and there wasnothing to "survive" an agreement by which it was nolonger bound. Even if it was so bound by a prior con-tract, this would not have justified the Union's unilateralsubmission of the dispute to the CIR.ElectricalWorkersIBEW Local 135 (La Crosse Electrical), 271NLRB 250(1984).3.The substantiveallegationsAs set forth above, the complaint alleges that theUnion restrained and coerced Cahn in the selection of itsbargaining representative by submitting the dispute to ar-bitration, in violation of Section 8(b)(1)(B).22 Presented20AccordAcropolisPainting,272 NLRB 150 (1984),NLRB v. HaydenElectric,693 F.2d 1358 (11th Cir 1982), denying enf of 256 NLRB 601(1981),NLRB v. Caller,630 F 2d 595 (8th Cir 1980), enfg. 243 NLRB1114 (1979),FairmontFoods Co v. NLRB,471 F 2d 1170 (8th Cir 1972),denying enf196 NLRB 849 (1972);NLRB v Spun-Jee Corp.,385 F 2d379'(2d Ctr 19172), denying enf of 152 NLRB 943 (1965)21Nolde Bros v. Bakery Workers,430 U S 243 (1977), in which theSupreme Court held that a dispute overseverancepay underan expiredcollective-bargaining agreement was arbitrable,and othercases applyingthis principle to interest arbitrationprovisions, to wit,SheetMetal Work-ers Local 120 v Huggins Sheet Metal,752 F 2d 1473 (9th Cir 1985);Hotel&RestaurantEmployees Local 703v.Williams,752 F 2d 1476 (9th Cir.1985),SheetMetal Workers Local 57 Welfare Fund v. Tampa Sheet MetalCo., 768 F 2d 1459 (11th Cir 1986)22The complaintparticularizesthe various subsidiarystages of thesubmisison,i e., the notificationof intentionto submit, the submissionwithout Cahn's consent,the failuretowithdrawthe submission, and theoral presentationof unresolvedissues resultingin an order from the CIRwith this issue in another case now before the Board,Judge Gordon J. Myatt concluded that the employers'cancellation of the letters of assent therein impliedly ab-rogated the CIR provisions of the existing agreement.Thereafter, the union's submission of the dispute to theCIR was an unlawful attempt to compel the employersto relinquish their right to select their own bargainingrepresentative. 2$The Act states that the term "representatives" includes"any individual or labor organization. 1124 Although theCIR cannot be said to be Cahn's "representative" in theusualsense, it does consist of equal numbers of employerand unionrepresentatives.More particularly,itexists asa substitute or supplement to the normal bargaining proc-ess.Any assistance that Cahn may seek to advance itscause mustbe found within the CIR, possibly with theemployer members thereof, since Cahn is no longer ableto select its own bargaining representative after the in-voluntary submission. In these circumstances, and con-sistentwith the statutory definition, I conclude that theindividuals comprising the CIR were "representatives"of Cahn, and that the latter was compelled to select suchrepresentatives by the Union's unilateral submission ofthe dispute to arbitration. Accordingly, I find, the Unionthereby violated Section 8(b)(l)(B) of the Act.The complaintalso allegesthat the Union violatedSection 8(b)(3) of the Act by insisting to impasse on' in-terest arbitration, a nonmandatory subject of bargaining.Although the bargaining history does not specifically in-dicate that the arbitration clause was one on which theparties reached impasse, when the Union submitted thedispute to arbitration it did so on the entireagreement.The entire agreement, of course, included the interest ar-bitration provision, and it is unlikely that the Unionwould have submitted to the CIRissues onwhich Cahnhad agreed, e.g., an interest arbitration provision. Ac-cordingly, I find that the Union did insist to impasse onsuch provision, and thereby violated Section 8(b)(3) ofthe Act. That there may have been other issues dividingthe parties is no defense.ElectricalWorkers IBEW Local135 (La Crosse Electrical),supra.Respondent Union argues that the Board should deferto the threshold determination by the CIR of the arbitra-bility of this dispute. This argument is fallacious for sev-eral reasons.In the first place, the Union's submission ofthe dispute violated the CIR's stated rules on unilateralsubmissionsin that there was no "stipulation" from theEmployer. Secondly, the CIR's written decision con-tained nodiscussionwhatever of the arbitrability issue.Finally, as the Board has stated:Issues presented in the interest arbitration proceed-ing, concerning what contractual terms shall bindthe parties for the future, are in no sense parallel tothe statutory issue presented . . . whether theUnion failed to bargain in good faith by insisting toimpasse ona nonmandatory subject of bargaining.[271NLRB at 251.]23ElectricalWorkers Local 46 (Puget Sound),Case 19-CB-5160, etc.,JD-(SF)-84-85, slip op at 22-23 (1985)24 Sec 2(4) ELECTRICAL WORKERS IBEW LOCAL 194 (CAHN ELECTRIC)CONCLUSIONS OF LAW1.Cahn Electric Co., Inc. is an employerengaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Respondent International Brotherhood of ElectricalWorkers, Local Union No. 194isa labor organizationwithin the meaning of Section 2(5) of the Act.3.All employees performing electrical work withinthe jurisdiction of the aforesaid Respondent Union em-ployed by Cahn, excluding all office clerical employees,guards and supervisors as defined in the Act, constitute aunit appropriate for purposes, of collectivebargainingwithin themeaning ofSection 9(b) of the Act.4.At alltimes material,Respondent Union has beenthe collective-bargaining representative of the employeesof Cahn in the unit described above.5.By insistingto impasse that a collective-bargainingagreement include a provision for interest arbitration,Respondent Union thereby violated Section 8(b)(3) ofthe Act.6.By unilaterallysubmitting its negotiationdisputewith Cahn to the Council of Industrial Relations (CIR),and by continuing suchsubmissionafter Cahn protestedsame,RespondentUnion thereby violated Section8(b)(1)(B) of the Act.7.The foregoing unfair labor practices affect com-merce withinthe meaningof Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent Union violated Section8(b)(3) of the Act by insisting to impasse, as a conditionof any collective-bargaining agreement, that Cahn agreeto interest arbitration, and that the Union also violatedSection 8(b)(1)(B) of the Ac9 by unilaterally submittingits negotiations dispute with Cahn'to the Council on In-dustrial Relations (CIR), and by continuing such submis-sion after Cahn protested same, in violation of Section8(b)(l)(B) of the Act, I shall recommend that Respond-ent Union be ordered to cease and desist from this orany like or related unfair labor practices, to take certainaffirmative action in order to effectuate the policies ofthe Act, and to post appropriate notices.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2525 If no exceptions are filed as providedby Sec 10246 of the Board'sRules and Regulations,the findings,conclusions, and recommendedORDER333The Respondent, International Brotherhood of Electri-calWorkers, Local Union No. 194," its officers,agents,and representatives, shall1.Cease and desist from(a) Insisting to impasse that Cahn Electric Co., Inc. orany other employer agree to interest arbitration or anyother nonmandatory subject of bargaining.(b)Continuing to submit to the Council on IndustrialRelations for the Electrical Construction Industry of theUnited States and Canada its negotiation dispute withCahn Electric Co., Inc.(c) In any like or related manner violating its obliga-tion to bargain in good faith, under Section 8(b)(3) andSection 8(d) of the Act, with Cahn Electric Co., Inc.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Notify the Council on Industrial Relations for theElectrical Construction Industry of the United States andCanada in writing that it is withdrawing its submission ofa dispute with Cahn Electric Co., Inc., and send a copyof the notification to Cahn Electric Co., Inc.(b) Post at its offices and meeting halls copies of theattached notice marked "Appendix."26 Copies of thenotice, on forms provided by the Regional Director forRegion 15, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c) Signand mailsufficient copies of the notice to theRegional Director for Region 15 for posting by CahnElectric Co., Inc., provided that it is willing. The noticesare to be posted in all locations where notices to employ-ees are customarily posted.(d)Notify the Regional Director in writing within 20days from the date of this Order, what steps Respondenthas taken to comply.Order shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses26 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."